SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

189
KAH 12-02327
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
NICHOLAS ROBLES, PETITIONER-APPELLANT,

                     V                                           ORDER

WARDEN ORLEANS STATE PRISON, ET AL.,
RESPONDENTS-RESPONDENTS.


STEVEN D. SESSLER, GENESEO, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered October 25, 2012 in a
proceeding pursuant to CPLR article 70. The judgment converted the
petition under CPLR article 70 to one under CPLR article 78 and denied
the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court